Name: Decision No 2/82 of the EEC-Austria Joint Committee - Community transit - of 27 October 1982 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Decision
 Subject Matter: tariff policy;  Europe;  European construction;  organisation of transport;  parliamentary proceedings
 Date Published: 1982-12-16

 Avis juridique important|21982D1216(01)Decision No 2/82 of the EEC-Austria Joint Committee - Community transit - of 27 October 1982 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit Official Journal L 355 , 16/12/1982 P. 0047 - 0050DECISION No 2/82 OF THE EEC-AUSTRIA JOINT COMMITTEE - Community transit - of 27 October 1982 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transitTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of rules on Community transit, and in particular Article 16 (3) (a) and (b) thereof, Whereas the Regulation on Community transit has undergone certain technical amendments in particular for the purpose of deleting references to the TIF document, the time limit for producing the goods, the conditions governing the release of the guarantor from his obligations, and the exemption from guarantee for air traffic; Whereas moreover the Regulation on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure has also undergone certain technical amendments, in particular the deletion of the list of airline companies exempt from a Community transit guarantee, and concerning the measures made necessary by the abolition of the DD 3 movement certificate and the stamping of international consignment notes which accompany consignments dispatched under cover of T documents; Whereas the said Regulations are set out in Appendices I and II to the Agreement ; whereas these Appendices should, therefore, be amended; Whereas these amendments make it necessary to amend the Agreement itself in certain respects; Whereas Decision No 2/78 of the Joint Committee added to the Agreement an Appendix II A relating to the introduction, on an experimental basis, of a Community transit declaration form for use in an automatic or electronic data-processing system ; whereas this Appendix II A was amended by Decision No 2/79 ; whereas the said Decisions apply until 31 December 1982; Whereas it has been found necessary to provide for use of the said form beyond that date ; whereas the term of validity of the aforementioned Decisions should, therefore, be extended, HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit is hereby amended as follows:Article 13 (1) shall be replaced by the following:"1. The provisions set out in square brackets in Appendices I and II and listed below shall not apply: Appendix I: Article 1 (4) and (5) ; Article 2 (2), second subparagraph ; Articles 3, 4 and 10 ; Article 12 (1), last sentence ; Article 22 (1), last sentence ; Articles 26 (2), 29 and 30 (3) ; Article 32 (1), second subparagraph, and (3) ; Article 39 (1), last sentence ; Articles 41, 44 (1) and (2), 47, 48 (2), 50 to 53 and 55 to 61; Appendix II: Article 1 (3), (6), first sentence, and (9) ; Articles 2 (11), 4, 7 (3), 10 to 14, 15 (2) and 22 ; Article 24 (5), second subparagraph, last sentence ; Articles 27 to 34, 35 (a), 42 (2) and (4) and 50 (a) ; Article 50i (2), (3), (3a), second subparagraph, second sentence and (5) ; Article 51 ; Article 54, second paragraph ; Articles 68 (1), 68a to 68d and 74. However, the provisions of Articles 4, 41, 44 (1) and (2), 47 and 50 to 53 of Appendix I and of Article 24 (5), second subparagraph, last sentence, Articles 27 to 34, 35 (a), 42 (2) and (4), 50 (a), 50i (2), (3), (3a) second subparagraph, second sentence, and (5), Article 51, Article 54, second paragraph, Articles 68 (1), 68a to 68d and 74 of Appendix II shall continue to apply in the Member States."Article 2Appendix I to the Agreement is hereby amended as follows: 1. Article 1 (3) (b) shall be replaced by the following: "(b) goods coming under the Treat establishing the European Coal and Steel Community which under the terms of that Treaty are in free circulation within the Community, hereinafter referred to as "Community goods";". 2. The following paragraph shall be added to Article 1: "[5. The provisions of the Treaty establishing the European Economic Community relating to the free movement of goods shall apply to those goods which, in accordance with point (b) of Article 1 (2), are carried under the transit procedure for external Community transit and are not exported to a third country provided that an internal Community transit document, delivered as evidence of the Community status of the goods after the cancellation of the customs export formalities relating to the Community measures which made exportation of these goods to a third country necessary, is produced.]" 3. Article 7 (1) shall be replaced by the following: "1. By way of derogation from Article 1, the Community transit procedure shall not apply to the carriage of goods under cover of TIR carnets (TIR Convention) or the Rhine Manifest (Article 9 of the revised Convention for the navigation of the Rhine) on condition that the carriage of goods began or is to end outside the Community." 4. The second subparagraph of Article 7 (3) shall be replaced by the following: "The international Community transit document shall bear a reference to the procedure used and the corresponding document." 5. Article 15 shall be deleted. 6. The following paragraph shall be added to Article 26: "3. Where the goods are produced at the office of destination after expiry of the time limit prescribed by the office of departure and where this failure to comply with the time limit is due to circumstances which are explained to the satisfaction of the office of destination and which are beyond the control of the carrier or the principal, the latter shall be deemed to have complied with the time limit prescribed." 7. The second paragraph of Article 35 shall be replaced by the following: "When the guarantor has not been notified by the competent customs authorities of the Member State of departure of the non-discharge of the T 1 document, he shall likewise be released from his obligations upon expiry of a period 12 months from the date of registration of the T 1 declaration." 8. The following paragraph shall be added to Article 35: "Where, within the period provided for in the second paragraph, the guarantor has been notified by the competent customs authorities of the non-discharge of the T 1 document, he must, in addition be informed that he is or may be liable to pay the amounts for which he is liable in respect of the Community transit operation in question. This notification must reach the guarantor not later than three years after the date of registration of the T 1 declaration. Where no such notification has been made before the expiry of the aforementioned period, the guarantor shall likewise be released from his obligations." 9. Article 42 (2) shall be replaced by the following: "2. The provisions of Articles 19 (2) and (3), 21, 22 and 41 shall not apply to the carriage of goods by rail." 10. Article 44 (2) shall be replaced by the following: "2. Paragraph 1 shall not apply: - when the goods are subject to Community measures entailing control of their use or destination, or - when the carriage of goods by sea, under a single contract of carriage, is to be followed, beyond the port of unloading, by carriage by land or inland waterway under a transit procedure except when carriage beyond that port is to be effected, in pursuance of Article 7 (2), under the Rhine Manifest procedure.]" 11. Article 45 (2) shall be replaced by the following: "2. In cases where a Community transit procedure is used for carriage effected wholly or partly by air, no guarantee need be furnished to cover the air portion of the journey of goods carried by undertakings authorized to undertake such carriage by scheduled or non-scheduled services in Member States." 12. The second subparagraph of Article 51 (2) shall be deleted. 13. Article 57 (1) (a) shall be replaced by the following: "(a) for the implementation of this Regulation, with the exception of Articles 1, 5, 6, 20, 21, 22, 26 to 31, 33, 36, 37 and 40;". 14. The last subparagraph of Article 57 (1) shall be deleted. Article 3Appendix II to the Agreement is hereby amended as follows: 1. (a) The title which precedes Article 26 shall be deleted; (b) Article 26 shall be repealed. 2. Article 48 shall be replaced by the following: "Article 48 Goods which are carried under the provisions of Articles 46 (1) and 47 (1) shall be considered as moving under the external Community transit procedure unless an internal Community transit document T 2 L, completed so as to establish the Community nature of the goods concerned, is submitted in respect thereof." 3. Article 50o shall be replaced by the following: "Article 50o Goods which are carried under the provisions of Articles 50m (1) or 50n (1) shall be considered as moving under the external Community transit procedure unless an internal Community transit document T 2 L, completed so as to establish the Community nature of the goods concerned, is submitted in respect thereof." 4. Article 53 (2) shall be replaced by the following: "2. In this case, a reference to the Community transit document or documents used shall be clearly entered in box 32 or box 20 respectively at the time when the International Consignment Note or the International Express Parcels Consignment Note is filled in. This reference shall specify the type, office of issue, date and registration number of each document used. In addition, copy No 2 of the International Consignment Note or of the International Express Parcels Consignment Note shall be stamped by the railway authority responsible for the last railway station involved in the Community transit operation. The authority shall stamp the document after ascertaining that carriage of the goods is covered by the Community transit document or documents referred to." 5. The following text shall be inserted after Article 68c: "Provisions relating to railway wagons [Article 68d Without prejudice to the provisions applicable to the temporary importation of railway wagons, the provisions of the Treaty establishing the European Economic Community regarding the free movement of goods shall apply to all goods wagons belonging to a railway company of a Member State of the Community: (a) provided that the code number and ownership mark (distinguishing letters) displayed on them establish their Community nature beyond all doubt ; or (b) in other cases, if an internal Community transit document is produced.]" 6. Annex XIV shall be deleted. Article 4Decisions No 2/78 and No 2/79 of the Joint Committee, first extended by Decision No 1/80 of the Joint Committee are hereby extended until 31 December 1984. Article 5This Decision shall enter into force on 1 January 1983.Done at Brussels, 27 October 1982. For the Joint Committee The Chairman Dr Paul STEIGER